Citation Nr: 9932587	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  98-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected arthritis/degenerative joint disease at the 
11th thoracic vertebra (T11).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from October 1960 to October 
1963.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in Fort 
Harrison, Montana.

The Board notes that in connection with his current claim and 
prior claims for an increased evaluation, the veteran has 
identified and/or submitted treatment records pertaining to 
disability of his lumbar spine.  To the extent that such can 
be interpreted as the veteran's desire to claim entitlement 
to service connection for a lumbar spine disorder, such 
matter has neither been procedurally prepared nor certified 
for appellate review, and is accordingly referred to the RO 
for initial consideration and appropriate action, as 
indicated.  Godfrey v. Brown, 7 Vet. App. 398 ( 1995).

Service connection for arthritis of at the 11th thoracic 
vertebra was granted by a rating decision of August 1991 and 
a zero percent rating was assigned.  The veteran filed a 
timely notice of disagreement with that rating decision.  By 
a rating decision of September 1992, the RO assigned a 10 
percent rating for the thoracic spine arthritis under 
Diagnostic Code 5003-5291, effective July 18, 1989.  That was 
the maximum schedular rating assignable for arthritis of one 
minor joint group.  This appeal is from an August 1998 rating 
decision that denied a rating in excess of 10 percent. 

It is noted that in June 1996, the veteran alleged error in 
the rating decision of August 1991 that granted service 
connection for the thoracic spine arthritis.  The RO 
considered that issue in a November 1996 rating decision, 
finding that there was no clear and unmistakable error.  The 
veteran was notified of that decision in November 1996 but 
did not appeal.  On further review of the record, the Board 
notes that there is medical evidence of wedging/compression 
deformity of the 11th thoracic vertebra, which is at the 
level of the service-connected arthritis.  This was pointed 
out in a Board remand of February 1991 prior to the RO's 
grant of service connection for thoracic arthritis.  Although 
the RO has acknowledged the presence of such abnormality, it 
is unclear whether it is considered to be associated with the 
service-connected arthritis or to be a separate condition in 
view of medical evidence suggesting post-service back 
injuries.  This matter must be specifically addressed by the 
RO inasmuch as a service-connected vertebral body deformity 
warrants a 10 percent rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 (1999).  However, the additional 10 
percent for (service-connected) vertebral body deformity is 
to be added to any rating based on limitation of motion, so 
that matter is not inextricably intertwined with the issue of 
an increased rating for arthritis.  Thus, the RO's attention 
is directed to that matter for prompt adjudication and clear 
notice to the veteran of the decision reached and of his 
appellate rights.


FINDINGS OF FACT

1.  Thoracic arthritis at T11 is manifested by limitation of 
motion with subjective complaints of pain.  

2.  The competent and probative evidence in this case fails 
to show that the veteran's T11 arthritis now causes or has in 
the past caused marked interference with his employment, or 
that such has in the past or now requires frequent periods of 
hospitalization or otherwise results in an unusual disability 
picture rendering impractical the use of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
T11 arthritis have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5291 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1999), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. § 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court"), in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Consideration of functional loss due to pain is not required 
when the assigned rating is the maximum disability rating 
available for limitation of motion.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).

38 C.F.R. § 4.71a, Diagnostic Code 5010 applies to traumatic 
arthritis and provides that such is evaluated based on 
limitation of motion of the affected part, like degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Where the limitation of motion of the specific joint 
or joints involved is noncompensable, under the applicable 
diagnostic codes, a maximum rating of 10 percent is warranted 
where arthritis is shown by x-ray and where limitation of 
motion is objectively confirmed by evidence of swelling, 
muscle spasm, or painful motion.  In the absence of 
limitation of motion, but with X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations, a 20 percent 
rating is warranted.  A 10 percent rating is warranted when 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5291 provides for 
assignment of a maximum 10 percent evaluation for severe 
limitation of dorsal/thoracic spine motion.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

Factual Background

By way of history, the service medial records reflect that 
the veteran injured his back in July 1962 while lifting 
cable.  There was spasm of the lower thoracic area.  No 
spinal abnormalities were shown on the service separation 
examination.  

The report of VA examination dated in May 1991 shows, in 
part, mild T11 degenerative changes.  The claims file also 
contains records of private medical treatment dated from 
January 1997 to June 1998, which reflect notation of 
intermittent low back pain.  In June 1997, the private 
physician noted point tenderness in the lumbosacral area.  An 
August 1997 entry references muscle spasm in the lower back 
and a markedly restricted range of lumbar motion.  In 
February 1998, the veteran complained of severe lower back 
pain.  In March 1998 the private physician noted no 
indication for operative intervention.  In May 1998 the 
private physician referenced the results of magnetic 
resonance imaging in 1993, showing extensive lumbar 
degenerative disc disease with spinal stenosis, and the 
results of more recent computerized tomography showing 
possible posterior disc bulges at L4 to L5 and L5 to S1 
bilaterally, with mild-to-moderate central canal stenosis and 
significant facet hypertrophy and degenerative changes.  X-
rays in June 1998 were interpreted as showing significant 
degenerative disc disease between L4 to L5 and L5 to S1, with 
some spurring at the rest of the levels.  

The claims file also contains records of VA outpatient 
treatment dated from 
to February 1998, which note the veteran's ongoing complaints 
of back pain.  

In March 1998, the veteran was afforded a VA examination.  
The examiner noted that the veteran complained of discomfort 
between the lumbar and thoracic spine.  The veteran was able 
to arch his thoracic spine backward.  There was evidence of 
tenderness at T11 and T12.  The examiner stated that other 
than kyphosis, there was nothing abnormal regarding thoracic 
spine function, but that there could be arthritic 
degeneration.  Diagnostic testing revealed a mild progression 
in discogenic and spondylitic changes, particularly at T6 to 
T8; and, a mild wedging at T11/T12, stated to be residual to 
an old injury and unchanged.  That examination report also 
includes findings pertinent to the lumbar spine and diagnoses 
of arthritic degeneration, stenosis and disc space narrowing 
of the lumbar spine.

Analysis

In general, allegations of increased disability are 
sufficient to establish well-grounded claims seeking 
increased ratings.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In this case, the currently assigned 10 percent evaluation is 
under Diagnostic Code 5010-5291.  38 C.F.R. § 4.27 (1999) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  As the veteran does not have service-connected 
involvement of two or more major joints or two or more minor 
joint groups (see 38 C.F.R. § 4.45) the provisions regarding 
X-ray evidence along with occasional incapacitating 
exacerbations do not apply and the current 10 percent rating 
is the maximum available schedular rating under both 
Diagnostic Code 5010 and Diagnostic Code 5291 for arthritis 
affecting the thoracic spine.  As such, consideration of the 
factors under DeLuca, supra, and 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not required.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  Diagnostic Code 5010 and Diagnostic Code 5291 
contemplate disability from limitation of thoracic spine 
motion, separate evaluations cannot be assigned; such would 
violate the rule against pyramiding, compensating the veteran 
twice for the same manifestation of thoracic spine 
disability, i.e., motion limitation.  See 38 C.F.R. § 4.14; 
Esteban, supra.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  There is no competent evidence of 
symptoms of spasm, neurologic deficit or other criteria 
contemplated under 38 C.F.R. § 4.71a, Diagnostic Codes 5293, 
5295 (1999) to warrant consideration of such codes as 
analogous to the veteran's disability.  See 38 C.F.R. § 4.20 
(1999).  The Board continues to note that the record does 
contain competent evidence of lumbosacral spine symptoms; 
however, the veteran is not service-connected for any 
lumbosacral disability, only for thoracic spine arthritis at 
T11.  Thus, the Board may not consider the veteran's 
lumbosacral manifestations in evaluating his service-
connected thoracic spine disability.  In determining the 
proper rating to be assigned for a given disability, the 
Board may only consider those factors which are included in 
the rating criteria provided by regulations for rating that 
disability.  To do otherwise would be error as a matter of 
law.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is in order.  The evidence in this 
case fails to show that the veteran's thoracic spine 
arthritis, in and of itself, now causes or has in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  In fact, competent medical records 
reflect that no surgical intervention is indicated and that 
the veteran has not been hospitalized due to his thoracic 
spine arthritis.  The Board recognizes the veteran's 
complaints of continued pain, and difficulty with prolonged 
sitting, standing or walking.  However, the competent 
evidence indicates that the veteran suffers from lumbosacral 
disability, as well as diabetes and associated lower 
extremity problems.  The record does not reflect any 
competent opinion that the veteran is markedly affected in 
his employment due solely to his thoracic spine arthritis.  
Notably, 38 C.F.R. § 3.321(b)(1) provides for higher, 
extraschedular ratings in exceptional circumstances whereas 
the percentage ratings under the Schedule are representative 
of the average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  What the 
veteran has not shown in this case is that his thoracic spine 
disability, in and of itself, results in unusual disability 
or impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

An evaluation in excess of 10 percent for service-connected 
arthritis/degenerative joint disease at T11 is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

